 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 558 
In the House of Representatives, U. S.,

February 17, 2012
 
RESOLUTION 
Directing the Clerk of the House of Representatives to provide a copy of the on-the-record portions of the audio backup file of the deposition of William R. Clemens that was conducted by the Committee on Oversight and Government Reform on February 5, 2008, to the prosecuting attorneys in the case of United States of America v. Clemens, No. 1:10-cr-00223–RBW (D.D.C.). 
 
 
Whereas on February 5, 2008, William R. Clemens voluntarily appeared in Washington, DC and was deposed by the Committee on Oversight and Government Reform of the House of Representatives in connection with that Committee’s investigation into the use of steroids and other performance-enhancing substances in professional sports, and in Major League Baseball in particular; 
Whereas the written transcript of Mr. Clemens’ deposition, prepared by the Official Reporters of the House, with an Errata Sheet prepared by Mr. Clemens’ counsel included as an Appendix, is the official House record of that proceeding; 
Whereas this deposition and Mr. Clemens’ public appearance before the Committee on Oversight and Government Reform on February 13, 2008, raised significant questions about Mr. Clemens’ truthfulness, as a result of which the then Chair and ranking minority member jointly requested, on or about February 27, 2008, that the Department of Justice investigate whether Mr. Clemens committed perjury or knowingly made false statements in the course of the deposition or his February 13, 2008, public appearance; 
Whereas the Department of Justice did in fact investigate whether Mr. Clemens committed perjury or knowingly made false statements in the course of his February 5, 2008, deposition and/or his February 13, 2008, public appearance before the Committee; 
Whereas as a result of the Department of Justice’s investigation, Mr. Clemens subsequently was indicted by a grand jury on one count of obstruction of Congress in violation of sections 1505 and 1515(b) of title 18, United States Code, 3 counts of making false statements in violation of sections 1001(a)(2) and (c)(2) of title 18, United States Code, and 2 counts of perjury in violation of section 1621(1) of title 18, United States Code; 
Whereas the Department of Justice has requested via letter that the House voluntarily provide to it a copy of the on-the-record portions of an audio backup file of Mr. Clemens’ deposition; 
Whereas by the privileges and rights of the House of Representatives, an audio backup file of Mr. Clemens’ deposition may not be taken from the possession or control of the Clerk of the House of Representatives by mandate of process of the article III courts of the United States, and may not be provided pursuant to requests by the court or the parties to United States of America v. Clemens except at the direction of the House; and 
Whereas it is the judgment of the House of Representatives that, in the particular circumstances of this case, providing a copy of the on-the-record portions of an audio backup file of Mr. Clemens’ deposition to the prosecuting attorneys in the case of United States v. Clemens would promote the ends of justice in a manner consistent with the privileges and rights of the House: Now, therefore, be it 
 
That the House of Representatives directs the Clerk of the House to provide for use at trial a copy of the on-the-record portions of the audio backup file of the deposition of William R. Clemens that was conducted by the Committee on Oversight and Government Reform on February 5, 2008, to the prosecuting attorneys in the case of United States of America v. Clemens, No. 1:10–cr–00223–RBW (D.D.C.). 
 
Karen L. Haas,Clerk.
